COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Laverne Natalie Dailey v. Alma McAfee, dependent Administratrix of
                         the Estate of Carl M. Carroll, Jr., deceased

Appellate case number:   01-21-00106-CV

Trial court case number: 297526-402

Trial court:             Probate Court No. 2 of Harris County

       On September 8, 2022, appellee Alma McAfee filed a motion for rehearing, which did
not seek reconsideration by the full en banc court. On the same day, McAfee filed a “Motion for
Leave to File Motion for En Banc Reconsideration.” Appellant Laverne Natalie Dailey has filed
a response opposing the motion and stating that the rehearing deadline was August 31, 2022.
       We grant the motion for extension of time to file a motion for rehearing. The motion for
en banc reconsideration, if any, is due Tuesday, September 20, 2022.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Date: ___September 15, 2022____